Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  June 1, 2018                                                                       Stephen J. Markman,
                                                                                                Chief Justice

                                                                                           Brian K. Zahra
                                                                                   Bridget M. McCormack
  156161 & (58)(63)                                                                      David F. Viviano
                                                                                     Richard H. Bernstein
                                                                                          Kurtis T. Wilder
                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Justices
            Plaintiff-Appellant/
            Cross-Appellee,
  v                                                       SC: 156161
                                                          COA: 331594
                                                          Wayne CC: 12-007733-FH
  WILBERT JOSEPH McKEEVER,
             Defendant-Appellee/
             Cross-Appellant.
  _____________________________________/

         On order of the Court, the application for leave to appeal the May 25, 2017
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered. We direct the Clerk to schedule oral argument on whether to
  grant the applications or take other action. MCR 7.305(H)(1).

         The parties shall file their supplemental briefs within 42 days of the date of this
  order addressing: (1) whether the defendant is entitled to a new trial based on either trial
  court error or ineffective assistance of counsel, where the defense witness that was not
  produced at trial also did not appear at the post-conviction evidentiary hearing; and (2)
  whether the witness’s failure to appear at the hearing is attributable to the defense under
  the circumstances of this case. In addition to its supplemental brief, the appellant shall
  electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
  the record must provide the appendix page numbers as required by MCR 7.312(B)(1).
  Each party may file a response brief within 14 days of being served with the other party’s
  supplemental brief. Additionally, at that time, the appellee/cross-appellant shall
  electronically file an appendix, or in the alternative, stipulate to the use of the appendix
  filed by the appellant. The parties should not submit mere restatements of their
  application papers.

        The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
                                                                                                              2

interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae.

      The motion for bond pending appeal is DENIED.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        June 1, 2018
       a0529
                                                                            Clerk